Name: Commission Regulation (EEC) No 2033/80 of 30 July 1980 increasing for part of the 1980/81 marketing year the minimum size of apples allowed to be marketed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 198/26 Official Journal of the European Communities 31 . 7. 80 COMMISSION REGULATION (EEC) No 2033/80 of 30 July 1980 increasing for part of the 1980/81 marketing year the minimum size of apples allowed to be marketed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( l), as last amended by Regulation (EEC) No 1367/80 (2), and in particular Article 5 (3) thereof, Whereas, under Article 5 (2) of Regulation (EEC) No 1035/72, measures may be adopted altering the minimum size required in the case of products allowed to be marketed within the Community where products satisfying the quality standards exceed Community needs ; Whereas apple production normally shows a surplus ; whereas the quantities which may be marketed should be restricted to those products which are most likely to find a normal market and also, the storage of products which do not so exactly meet the require ­ ments of consumers and which remain on the market unsold until the end of the marketing period should be avoided ; Whereas, to this end, it is appropriate not to market smaller-sized apples after 1 January ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Sole Article 1 . By way of derogation from the common quality standards laid down by Commission Regulation (EEC) No 1641 /71 (3), apples from the 1980 crop of the large-fruit varieties less than 60 mm in size may not be marketed as from 1 January 1981 for delivery fresh to the consumer. 2. The first paragraph shall not apply to apples of the 'Morgenduft' and 'Gravensteiner' varieties . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 140, 5. 6. 1980, p. 24. (&gt;) OJ No L 172, 31 . 7. 1971 , p. 1 .